Citation Nr: 0321214	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  96-29 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a claimed anxiety and 
panic disorder.  

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the claimed residuals of 
a suicide attempt on May 4, 1992.  




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse





ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from September 1952 to June 
1954.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
RO.  

In May 1998, a hearing was held before the undersigned 
Veterans Law Judge in Washington, D.C.  

The Board then remanded the case to the RO for additional 
development in December 1998.  

In a decision promulgated in May 2000, the Board denied the 
above listed claims, and the veteran then appealed to the 
United States Court of Appeals for Veterans Claims (Court).  

In a February 2001 Order, the Court granted a motion by the 
appellee, vacating the Board's decision and remanding the 
case for additional proceedings.  

In April 2003, the Board took action to obtain an opinion 
from an Independent Medical Expert (IME) with respect to 
certain medical issues arising from the claim.  A memorandum 
dated in June 2003, containing the requested opinion was then 
provided.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been denied.  

2.  The competent evidence of record serves to establish that 
the veteran's currently demonstrated anxiety and panic 
disorder as likely as were aggravated by the misdiagnosis of 
metastatic bone cancer by VA.  

3.  The competent evidence of record serves to establish that 
the veteran's currently demonstrated residuals of a May 1992 
suicide attempt as likely as not were the result of the 
misdiagnosis of metastatic bone cancer and withdrawal of 
prescribed narcotics by VA.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, 
compensation benefits for the aggravation of anxiety and a 
panic disorder as secondary to treatment performed in March 
1990 and a period misdiagnosis of metastatic bone cancer by 
VA, pursuant to 38 U.S.C.A. § 1151, are warranted.  
38 U.S.C.A. §§ 1151 5107, 7104 (West 2002); 38 C.F.R. 3.358, 
3.800 (2002).  

2.  By extending the benefit of the doubt to the veteran, 
compensation benefits for the residuals of a May 1992 suicide 
attempt as secondary to misdiagnosis of metastatic bone 
cancer and withdrawal of prescribed narcotics by VA, pursuant 
to 38 U.S.C.A. § 1151, are warranted.  38 U.S.C.A. §§ 1151 
5107, 7104 (West 2002); 38 C.F.R. 3.358, 3.800 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that the claimed anxiety and panic 
disorder and the residuals of a May 1992 suicide attempt were 
the result of the misdiagnosis of metastatic bone cancer and 
inappropriate withdrawal of prescribed narcotics by VA.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 
2002).  

The relatively new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claims on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claims without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the May 1996 Statement of the 
Case and the June 1999, September 1999, and December 2001 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the veteran has been advised of the 
law and regulations governing his claims, and has been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claims.  

Furthermore, the Board remanded this case in December 1998 
for further development, to include obtaining treatment 
records and Social Security Administration, and again 
remanded the claim in August 2001 for any development deemed 
necessary pursuant to the VCAA.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified has been 
obtained and associated with the claims folder.  As well, the 
Board recently took action to obtain an opinion from an IME.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103 (a) and 38 C.F.R. § 3.159). 

In view of the above, and given the favorable action taken 
hereinbelow, there is no further action to be undertaken to 
comply with the provisions of the VCAA or implementing 
regulations, and as such, the veteran will not be prejudiced 
as a result of the Board deciding these claims.  

The applicable law and regulations provide that when a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical treatment 
(or examination) which results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability were service connected.  38 U.S.C.A. § 1151; 
38 C.F.R. §§ 3.358, 3.800.  

Earlier interpretations of this statute, embodied in 
regulations, required evidence of negligence or other fault 
on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals, hereinafter "the Court") in the case of Gardner 
v. Derwinski, 1 Vet. App. 584 (1991).  That decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published 
an interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1997).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to include the 
requirement that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  In a precedent 
opinion dated on December 31, 1997, the Acting General 
Counsel of VA concluded that the term "all claims for 
benefits under 38 U.S.C.A. § 1151, which governs benefits for 
persons disabled by treatment or vocational rehabilitation, 
filed before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date."  38 U.S.C.A. § 1151(a)(1)(A)(B) (West 2002); see also 
VAOPGCPREC 40- 97 (Dec. 31, 1997).  

A review of the record reflects that the veteran's claim was 
filed prior to October 1, 1997, and, therefore, the amended 
38 U.S.C.A. § 1151 is not for application in this case.  

Again, 38 U.S.C.A. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability to the veteran by reason of VA 
hospital, medical or surgical treatment, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  Applicable 
regulations provide that, in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
As applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  38 C.F.R. § 3.358(b)(1).  

Compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2).  

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment or examination.  38 C.F.R. 
§ 3.358(c).  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the expressed or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would, in fact, 
be administered.  38 C.F.R. § 3.358(c)(3).  

The relevant evidence of record includes records from SSA 
which reflect that the veteran was treated in March 1975 at 
North Carolina Baptist Hospitals, Inc. (NC Baptist Hospitals) 
for a head injury, was seen with emotional difficulty in 
November 1975, and was diagnosed with a depressive neurosis 
in January 1977.  Further, it is noted that he was admitted 
to Wilkes General Hospital in May 1978 subsequent to a drug 
overdose due to feeling depressed.   

The evidence further shows that the veteran underwent a left 
nephrectomy in 1988 due to kidney cancer.  The surgery was 
done by Piedmont Health Care.  He had continuous complaints 
of having back pain and, in March 1990, a VA physician 
ordered a bone scan.  The bone scan raised the suspicion of 
early metastatic bone disease, and the veteran was advised of 
the possible spread of cancer to the spine.  

The VA treatment records indicate that the veteran was 
diagnosed by a VA examiner with cancer of the kidney with 
metastasis to the bones in April 1990 and June 1990.  

In July 1990, the VA examiner indicated that a bone scan 
results suggested early metastasis to the bones, possibly to 
the right shoulder, sacrum and lower lumbar vertebrae.  In 
August 1990, the veteran was advised by a VA urologist that 
there was no clinical evidence of pulmonary metastasis.  

In August 1990, the veteran entered a hospice and was started 
on narcotics by his private physician, Jack A. Dawson, M.D.   
Dr. Dawson diagnosed cancer metastasis to the bone in reports 
dated in August 1990 and September 1991.  In April 1991, he 
had the veteran admitted to Wilkes Regional Medical Center 
and noted that his metastatic carcinoma of the kidney was 
terminal.  

A December 1991 VA outpatient treatment record indicates an 
assessment of status post nephrectomy and no evidence of 
metastasis.  A December 1991 report indicates that the 
veteran continued taking prescribed narcotics and an early 
January 1992 report lists bone cancer as a physical 
limitation.   

From January 29 to February 7, 1992, the veteran was 
hospitalized at the VA Medical Center (VAMC) in Salisbury, 
North Carolina.  The summary report indicates that he 
received narcotics while hospitalized and noted that he had 
been receiving large amounts of these drugs for the previous 
few months.  Narcotics were not continued at discharge.  It 
was noted that the veteran seemed extremely anxious during 
this admission, and a long-standing history of anxiety was 
indicated.   It was also noted that he was diagnosed with a 
severe anxiety disorder and possible panic disorder on 
psychiatric consultation.  The veteran was advised that there 
was no evidence of metastasis.  

The records from NC Baptist Hospitals (in addition to various 
other records) reflect that, on May 4, 1992, the veteran 
attempted suicide by shooting himself in the chest.  The 
records from this admission reflect that the veteran was 
dealing with a great deal of stress leading up to this 
incident.  

An investigative report was issued on July 21, 1992, by the 
Director of the VA Medical Center in Salisbury, North 
Carolina.  He noted that the March 1990 VA ordered bone scan 
was interpreted as raising a suspicion of early metastatic 
bone disease and that the attending physician advised the 
veteran of the possible spread of the kidney cancer to the 
spine.  In July 1990, it was noted, the veteran was advised 
by his urologist that there was "no clinical evidence of 
definite mets" (the Board is unable to confirm this).  The 
Director indicated that the veteran was introduced to hospice 
by his own initiative and that narcotics were started by his 
private physician (presumably Dr. Dawson).  

The Director also noted that the veteran continued to receive 
narcotics during his January to February 1992 VA 
hospitalization, but that they were not given on discharge.  
He noted that the veteran could have gone through withdrawal 
from the narcotic after discharge.  He also noted that the 
veteran must have had a great deal of stress for two years as 
he apparently understood that cancer had spread to his bones 
as opposed to an impression that it might have spread to his 
bones, despite having been told on two occasions that there 
was no evidence of metastasis.  

The Director acknowledged that the veteran should not have 
been forced to go through narcotic withdrawal without help 
and could have suffered greatly.  He noted, however, that the 
veteran's suicide attempt was three months after his 
discharge, that he had already gone through the withdrawal, 
and that he had been followed at the mental hygiene clinic.  

The Director concluded that, although the misunderstanding 
concerning the initial impression of metastasis was 
unfortunate, it was not a proximate cause of any additional 
disability.  The Director stated that the veteran's back 
pain, due to his arthritis, was probably the cause of his 
suicide attempt.  

The veteran was hospitalized at the VAMC in Salisbury, North 
Carolina, from July to October 1992.  The discharge report 
reflects that he was treated primarily for major depression.  
It was noted that the veteran experienced problems with his 
first marriage.  Regarding the May 1992 suicide attempt, the 
veteran related that he came to the point where he could no 
longer tolerate his stresses.  

A VA Mental Hygiene Clinic (MHC) intake evaluation report 
dated in November 1992 reflects a history of a gunshot wound 
in May of that year secondary to depression due to the 
immediate cessation of medication after the diagnosis of 
cancer was rescinded.  The examiner noted that the veteran 
understood that his depression resulted, in part, from his 
abrupt discontinuance of addictive medication.  

In a January 1993 report, Dr. Dawson related that the veteran 
had been treated by VA until July 1990 when he was pronounced 
terminal and was referred to a hospice under his care (a 
local doctor was needed, and he agreed).  He noted that at 
the time the veteran was on high doses of narcotics, but 
outlived his expectations on several occasions and had to 
recertified for care.  

Dr. Dawson noted that, in February 1992, it was discovered by 
VA that the veteran did not have cancer, but rather 
arthritis, and that the mistaken diagnosis caused severe 
mental distress ultimately leading to the self-inflicted 
gunshot wounds.  He noted that he recently saw the veteran in 
his office and that he was quite lethargic and depressed; 
and, that he was, apparently, under severe stress as a result 
of a very serious diagnostic mistake.  Dr. Dawson also noted 
that the veteran was taken off of his medication suddenly 
with resulting severe agitation and an exacerbation of a 
severe emotional problem which led to the suicide attempt.  

A VA psychiatric examination was accomplished in March 1995, 
the report of which notes a long history of nervousness, 
panic attacks and other similar symptoms that the veteran and 
his spouse claim became worse following the suicide attempt 
and hospitalization in 1992.  As a result of the examination, 
the veteran was diagnosed with major depression with a 
history of PTSD symptoms.  

During the May 1998 Board hearing, the veteran and his spouse 
testified that he was diagnosed in 1990 with terminal cancer 
by VA and started on narcotics.  They related that, in 1992, 
they were told that the veteran did not have cancer and that 
his medication was stopped; and, that a psychiatrist 
subsequently informed them that the veteran was taken off of 
the medication too quickly.  The veteran related that he 
began having panic attacks after he stopped taking the 
medication and ultimately shot himself.  

The veteran was examined by a clinical psychologist in 
September 2000 (the same psychologist who conducted the MHC 
intake evaluation in November 1992.)  Testing and an 
interview were conducted, and the veteran's pertinent medical 
history, discussed hereinabove, was documented.  

In summing up the report, the psychologist stated that the 
veteran's presentation suggested the presence of PTSD related 
to the trauma of the misdiagnosis of cancer.  She pointed out 
that, although the veteran had been previously diagnosed with 
and treated for kidney cancer, the second diagnosis appeared 
to have been associated with considerable loss of 
functioning, both socially and physically.  The veteran was 
diagnosed with PTSD.  

In letters dated in September 2000 and October 2001, Louis 
Yancich, D.O., indicated that he had reviewed the (above 
discussed) medical records dated in March and April 1990, and 
May 1992, among other things.  He noted that the veteran was 
indeed misdiagnosed with cancer in April 1990 and became 
addicted to prescribed narcotics and that he was convinced 
that this caused a worsening of the veteran's depression and 
a suicide risk.  

In an October 2001 letter from Harry D. Padgett, Ed.D, a 
licensed psychologist, the veteran's pertinent history was 
again laid out.  Mr. Padgett stated his professional 
conclusions that, assuming that the history of the terminal 
diagnosis and medication treatment and subsequent correction 
of the diagnosis and removal of medication was correct, he 
could readily see that such could cause mental stress, 
possible psychological breakdown and subsequent suicidal 
attempt.  He noted that, while he could not speak 
definitively to the medical aspects of the case, he clearly 
saw a probability of a connection between professional 
malfeasance and subsequent PTSD and depressive symptoms 
leading to the veteran's attempt to injure himself.  

As noted in the introduction hereinabove, in April 2003, the 
Board took action to obtain an opinion from an IME with 
respect to certain medical issues arising from this claim.  
Answers to the following questions were requested following a 
review of the claims folders:

1.	Is it at least as likely as not that 
any current panic and anxiety disorder 
was a result of a VA misdiagnosis of 
metastatic bone cancer or VA's claimed 
inappropriate withdrawal of narcotics?

2.	Is it at least as likely as not that 
the veteran's suicide attempt was the 
result of a VA misdiagnosis of 
metastatic bone cancer or VA's claimed 
inappropriate withdrawal of narcotics?

A memorandum dated in June 2003, containing the requested 
opinion was then provided.  In it, the IME detailed the 
veteran's history of having had emotional difficulties back 
to the 1970's and expressed his opinion that the veteran's 
emotional difficulties - anxiety, depression, an inability to 
cope, and suicidal behavior - all predated the VA 
misdiagnosis and claimed inappropriate withdrawal of 
narcotics.  Therefore, he noted, it was not likely that these 
two events represented the etiology of the panic and anxiety 
disorder, or the suicide attempt.  

The IME did, however, state that, given that panic and 
anxiety disorders, or suicidal behavior/attempt were very 
complex, it was likely that an interplay of multiple factors, 
as opposed to a single cause, contributed to their worsening.  
That said, he noted that it was clear from the material 
reviewed (i.e. the claims folders) that the misdiagnosis and 
withdrawal of narcotics contributed significantly to the 
distress the veteran experienced after being told of the 
erroneous diagnosis.  He noted that the distress continued 
after the veteran was told of the misdiagnosis and up until 
the suicide attempt.  

The expert further noted that, subsequent to the suicide 
attempt, the veteran was officially diagnosed with depression 
and the evidence strongly suggested that he was suffering 
from chronic anxiety and a depressive disorder prior to the 
attempt.  He noted that a number of stressors contributed to 
the condition, including financial, family problems and the 
stress of the misdiagnosis.  

It was also noted that the veteran was maintained on 
narcotics for two years and was suddenly discontinued on same 
in February 1992 and that, generally, symptoms such as a 
dysphoric mood and anxiety, among other things, might last 
for weeks or months after such discontinuance.  He stated 
that mild, enduring symptoms of withdrawal might have 
contributed to aggravating underlying preexisting psychiatric 
disorders such as depression and anxiety.   

The IME noted that, while it would be assumed that a change 
in diagnosis from terminal cancer to chronic arthritis would 
generate relief and hope, such was not the case here, as it 
appeared that the change was perceived by the veteran as a 
threat of loss in levels of support and benefit and that he 
would be facing a situation that would far exceed his 
capacity of coping.  

In concluding the report, the IME reiterated that the veteran 
had a major depressive disorder with either a significant 
component of anxiety and/or an additional anxiety disorder, 
very limited coping abilities and multiple medical problems; 
and, that the misdiagnosis of the metastasis and sudden 
opioid withdrawal were two additional stressors that might 
have played a likely role in worsening his condition.  
Finally, it was his belief that the factors highlighted in 
his report - including the misdiagnosis and narcotics 
withdrawal - contributed to the suicide attempt.  

The Board concedes that the evidence is somewhat unclear 
regarding whether the veteran indeed suffered from a 
psychiatric disorder prior to the relevant events of 1990 up 
until 1992.  It does appear likely, however, and as described 
by the IME, that he did have some psychiatric difficulty, 
albeit not clearly diagnosed, prior to that time period.  

That said, from a longitudinal review of the record, the 
Board finds applying the evidence to the applicable standard 
(i.e. 38 U.S.C.A. § 1151 as in effect prior to October 1997), 
as likely as not that an anxiety and panic disorder was 
aggravated by the April 1990 misdiagnosis and that the 
suicidal attempt was caused, for the most part, by this and 
the admitted inappropriate withdrawal of narcotics.  

The Board in this regard stresses that a finding as to 
whether either event involved negligence or fault on the part 
of VA is not being made in this decision, although, as an 
aside, such does not appear to be the case (the Board does 
not concede this, however).    

Although the Board acknowledges difficulty in assessing that 
that misdiagnosis and subsequent correction led to additional 
psychiatric disability, and that this and the withdrawal of 
medication ultimately led to the suicide attempt months 
thereafter, the medical evidence when considered as a whole 
simply does not allow the Board to determine otherwise.  

The Board finds that the evidence, to include the recent 
evidence from the IME, is controlling and serves to establish 
that, as likely as not, the veteran's aggravated anxiety and 
panic disorder, and residuals of the suicide attempt, are the 
likely result of the misdiagnosis of metastatic bone cancer 
and withdrawal of prescribed narcotics by VA.  Thus, by 
extending the benefit of the doubt to the veteran in this 
case, it follows that he is entitled to VA compensation 
benefits for the current anxiety and panic disorder and the 
residuals of the suicide attempt pursuant to the provisions 
of 38 U.S.C.A. § 1151.  



ORDER

VA compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the disability manifested by an anxiety and panic 
disorder are granted.  

VA compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the disability manifested by the residuals of the 
May 4, 1992, suicide attempt are granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

